Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent No. 11,134,257) details a coding system that codes by receiving flag information about whether matrix-based intra prediction (MIP) is used for a current block, based on that flag signals a mode index related to an MIP matrix applied to the current block, generates intra prediction samples based on the index and uses these samples to reconstruct the current block, wherein a syntax element bin string for the index is binarized using a truncated binary codeword. Such prior art fails to disclose that the maximum length of the syntax element bin string (Cmax) for the index is set to a different value depending on the size of the current block and may be any of three values according to the size, wherein based on width and height being 4, the maximum length is the largest. U.S. Patent Publication No. 2021/0297672 discloses using this type of scheme to code a remainder, but not to code MIP mode information/index information related to an MIP matrix applied. In other words, it does not describe:
… 
wherein the MIP mode information is index information related to an MIP matrix applied to the current block;

wherein a syntax element bin string for the MIP mode information is binarized by a truncated binarization method,

wherein a maximum length of the syntax element bin string is set to different three values based on a size of the current block, and

wherein the maximum length has a largest value based on a width and a height of the current block being 4.


as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1, 4, 6-9, and 12-15 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481